DETAILED ACTION
	Claims 1-5 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/1/21 has been considered by the examiner.

Drawings
The drawings were received on 10/1/21.  These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The present claims recite an interposer but no method. The title should reflect the claimed invention. Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the present invention pertains to test features within an interposer.
The claimed invention (claim 1 as the only independent claim) recites in part:
“… a first surface including: a first set of functional inputs; a first set of functional outputs; a test data input (TDI); a test mode select input; a test clock input; and a test data output (TDO); 
a test access port (TAP) including: a first input coupled to the TDI; a second input coupled to the test mode select input; a third input coupled to the test clock input; a TDI output; a control output; a TDO input; and a TDO output coupled to the TDO; 
a scan register including: a serial input coupled to the TDI output of the TAP; a serial output coupled to the TDO input of the TAP; a control input coupled to the control output of the TAP; a scan register input coupled to the first set of functional inputs; and a scan register output coupled to the first set of functional outputs.”

The prior arts of record teach:
US 7,047,462  a device known as a “test bed” or “interposer” is constructed to physically connect the power, input and output signals of the chip to the correct parts of a tester. If the device is functioning properly, the output pins, which are also connected via the test bed or interposer to equipment that can read their response to the test vectors.
US 5517515 teaches a MCM carrier technology, i.e., silicon-on-silicon. In this technology, the MCM substrate interconnections and chip bonding are provided by a silicon interconnect wafer or an "interposer substrate," can be fabricated using the same manufacturing facilities.
Chou et al. "A Test Integration Methodology for 3D Integrated Circuits," and 
Majid et al. "A 5-Gbps Test System for Wafer-Level Packaged Devices," teach the use of interposers with IEEE 1149.1 testing.
	However, the prior arts fail to teach the claimed specifics of:
“… a first surface including: a first set of functional inputs; a first set of functional outputs; a test data input (TDI); a test mode select input; a test clock input; and a test data output (TDO); 
a test access port (TAP) including: a first input coupled to the TDI; a second input coupled to the test mode select input; a third input coupled to the test clock input; a TDI output; a control output; a TDO input; and a TDO output coupled to the TDO; 
a scan register including: a serial input coupled to the TDI output of the TAP; a serial output coupled to the TDO input of the TAP; a control input coupled to the control output of the TAP; a scan register input coupled to the first set of functional inputs; and a scan register output coupled to the first set of functional outputs.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
See objection to the title above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111